 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND NEWSON,                                   No. 2:18-cv-2010 CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    STEPHEN SHAW, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a request for an early settlement negotiation. (ECF No. 32.) Also pending

19   before the court is defendants’ motion to extend the dispositive motions deadline by sixty days.

20   (ECF No. 33.) In their motion, defendants state that they are in receipt of plaintiff’s request for a

21   settlement conference and believe that a settlement agreement may be possible. (Id. at 2.) Good

22   cause appearing, defendants’ request to extend the dispositive motions deadline will be granted.

23   Furthermore, this case will be referred to Magistrate Judge Deborah Barnes to conduct a

24   settlement conference at the U.S. District Court, 501 I Street, Sacramento, California 95814 in

25   Courtroom #27 on April 16, 2020, at 10:00 a.m. A separate order and writ of habeas corpus ad

26   testificandum will issue concurrently with this order.

27          In accordance with the above, IT IS HEREBY ORDERED that:

28          1. This case is set for a settlement conference before Magistrate Judge Deborah Barnes
                                                        1
 1   on April 16, 2020, at 10:00 a.m. at the U.S. District Court, 501 I Street, Sacramento, California

 2   95814 in Courtroom #27.

 3             2. Each party must have a principal with full and unlimited authority to negotiate and

 4   enter into a binding settlement attend. Defendants’ principle must attend in person.

 5             3. Those in attendance must be prepared to discuss the claims, defenses, and damages.

 6   The failure of any counsel, party, or authorized person subject to this order to appear in person, or

 7   as otherwise authorized by the court, may result in the imposition of sanctions.

 8             4. Each party shall provide a confidential settlement statement and any documents which

 9   have not already been filed with the court and which may be relevant to resolution of this case, to

10   chambers, no later than April 9, 2020, via e-mail to dborders@caed.uscourts.gov. If plaintiff is

11   unable to access the internet, he shall, on or before April 2, 2020, send his statement to the court

12   by mail at 501 I Street, Sacramento, CA 95814, and indicate on the envelope and on the face of

13   the statement that it is a confidential communication to Magistrate Judge Barnes. Such

14   statements shall not be filed with the Clerk or served on the opposing party. However, each party

15   shall notify the other party that the statement has been submitted to the judge’s chambers.

16             5. Defendants’ motion to extend the dispositive motions deadline (ECF No. 33) is

17   granted in part. The February 14, 2020 dispositive motions deadline is vacated. In the event the

18   settlement conference between the parties is not successful, dispositive motions shall be due

19   within thirty days of the date of the settlement conference.

20   Dated: February 6, 2020
                                                       _____________________________________
21
                                                       CAROLYN K. DELANEY
22                                                     UNITED STATES MAGISTRATE JUDGE

23

24   13:news2010.settlement

25

26
27

28
                                                        2
